DOWLING, J.
In the proceedings heretofore had for the acquisition by the city of New York of the title to certain lands bounded by First and Second avenues and East Thirty-Fifth and East-Thirty-Sixth streets in the borough of Manhattan, for use as a public park,, the commissioners appointed therein made an award to unknown owners of the sum of $4,718.78, as damages for so much of the land taken-for public use as was described as lot 58 on the damage map.
Thereafter one Charles, E. Appleby claimed to be entitled to said award. His claim, and the claims of claimants to other awards, were-referred to a referee to take proof of the title to the respective awards. Martha B. Jones, the present petitioner, presented to the court her verified petition, setting forth that she claimed an interest in the award to which Appleby made claim, and praying that her application' be-consolidated with that of Appleby, and that the referee be directed to take proof of her title, as well as that of all other persons claiming-an interest in, or to be entitled to, said award. Her application was-denied, for what reason is not disclosed.
The application theretofore made by Appleby appears to have been-properly before the referee, and no valid reason is given why the-petitioner should not have had permission to intervene and protect her rights, if any. It is not necessary that she should affirmatively prove-her title before she is allowed to intervene. Under section 1001 of the charter (Laws 1901, c. 466) it is 'sufficient that she claims to be interested in-the lands for which the award has been made or any part thereof; and thereupon the court has the right either to take the-proof and testimony of the claimant, or to refer the matter to a refereefqr such purpose. Here the court did not attempt to take the proof *125and testimony of the claimant, and refused to send the matter to a referee as she prayed.
The very purpose of a reference in these proceedings is to determine, finally, the ownership of an award, and for that purpose to have before the court, or the referee, every one who claims to be interested in the award. This avoids multiplicity of proceedings and secures complete adjustment of the rights of the litigants.
The order appealed from should be reversed, with $10 costs and disbursements, and the petitioner given lease to intervene, and to have her claim heard before the referee heretofore appointed to take proof of the claim of Charles E. Appleby and others. All concur.